DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed February 12, 2021 in which claims 4, 8, 21, 24 and 30 were amended.
The rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-19, 21-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015011506 with citations from US equivalent (US 10,351,791).
 	WO teaches a quaternary ammonium compound of formula X wherein R0, R1, R2 and R3 are individually an optionally substituted hydrocarbyl and R includes an 
 	WO does not exemplify a formula of (I) as set forth in the present claims.  However, no unobviousness is seen in this difference because WO provides the skilled artisan with the knowledge to prepare such a compound, i.e., The amine used is a tertiary amine; the acid used in the reaction product may be R’(COOR”)n wherein R’ is an optionally substituted hydrocarbyl group and R” is independently H or optionally substituted hydrocarbyl and n is at least 1, which suggests a dicarboxylic acid, and the alkylating agent is an epoxide.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the ‘506 publication does not teach or suggest the specific quaternary ammonium compounds as defined in the amended claims. Specifically, Applicant argues that the ‘506 publication does not teach or suggest quaternary ammonium compounds of formula (I), wherein n is a positive integer and/or X is CH2CHR or CHRCH2 wherein R is an alkyl or alkenyl group having 20 to 24 carbon atoms.
The reference teaches that the acid may be of the formula RCOOH wherein R may comprise one or more additional acid or ester groups. The acid may be mono-, di- or polyacid.  Thus, R may be R’(COOR”)n wherein R’ is an optionally substituted hydrocarbyl group, R” may also be an optionally substituted hydrocarbyl group and n is at least 1.  R is an optionally substituted C6 to C50 alkyl or alkenyl group (see col. 11, lines 29-40). The ‘506 clearly provides for the claimed quaternary ammonium compounds as now defined in the amended claims, i.e., when X is CH2CHR or CHRCH2 and R is an alkyl or alkenyl group having 20 to 24 carbon atoms.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16494617/20210318